The whole Court (consisting of Judges Fleming, Roane and Tucker) were clearly of opinion, that the vomplainant had a right to continue his cause, as an original suit, after the dissolution of the injunction ; and directed a decree to the following effect to be entered: “ That there “ was no error in so much of the decree as dissolved the “ injunction ; but that the Court erred in dismissing the “ bill, which should have been retained for further pro- “ ceedings, with leave to the parties to take depositions^’5, &c.